     Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 1 of 11



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


DANIEL ROOT,                            } Cause No. CV 18-164-SPW-TJC

             Plaintiff,
      vs.
                                               ORDER RE FINDINGS AND
                                               RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
MONTANA DEPARTMENT OF                   )                 JUDGE
CORRECTIONS dba MONTANA
WOMEN'S PRISON,PAUL LAW and
ALEX SCHROECKENSTEIN,

             Defendants.



      Before the Court is United States Magistrate Judge Cavan's Findings and

Recommendations(Doc. 69), filed on January 19, 2021, regarding Defendant

Montana Department of Corrections'("DOC")Motion for Partial Summary

Judgment(Doc. 29)and Defendants' Motion for Summary Judgment(Doc. 46).

Judge Cavan recommended that DOC's Motion for Partial Summary Judgment be

granted in part and denied in part, and Defendants' Motion for Summary

Judgment be granted in part and denied in part.(Doc.69 at 2). Defendants timely

filed objections February 2,2021.(Doc. 70). Plaintiff Daniel Root responded to

the objections on February 16, 2021.(Doc. 71). The matter is deemed ripe and

ready for adjudication. After careful review, the Court adopts Judge Cavan's

Findings and Recommendations in full.


                                         1
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 2 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 3 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 4 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 5 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 6 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 7 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 8 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 9 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 10 of 11
Case 1:18-cv-00164-SPW-TJC Document 72 Filed 03/22/21 Page 11 of 11
